DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary tractor protection valve and the factory tractor protection valve recited in Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 8, 12, and 15 are objected to because of the following informalities:  Claim 8 appears to be a duplicate recitation of lines 1-5 of Claim 7, from which it depends therefrom, it appears Claim 8 should possibly depend from Claim 1, but the duplicity issue needs to be addressed, in lines 3-4 of Claim 12, the term “a primary and secondary brake pressures” should read –primary and secondary brake pressures—for the claim to read more clearly, and in line 1 of Claim 15, the dependency should be changed from Claim 13 to Claim 14 .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "retrofit secondary treadle valve" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 is rejected merely due to its dependency from Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PG Publication No. 2016/0334790 to Rust et al.
Regarding Claim 1, Rust et al disclose a vehicle brake actuation retrofit apparatus 120 (see Figure 4) having a retrofit circuit (see Figure 7) coupled to a vehicle brake system to preserve a braking function of the vehicle brake system as activated by a primary driver foot pedal (see paragraphs 0044-0047), a secondary actuator 121 coupled to the retrofit circuit and configured to activate the vehicle brake system separately and independently of the primary driver foot pedal (see paragraphs 0044-0047 and 0052-0053), and also configured so that when both the driver foot pedal and the secondary actuator 121 are actuating at a given time, a total brake force applied to the vehicle braking system is a maximum of a force provided by the primary driver foot pedal and the secondary actuator 121 (see paragraphs 0060-0062).
Note that in paragraph 0050 of Rust et al, they disclose that pneumatic brake actuators/pneumatic brake circuits can be used in the retrofit apparatus 120.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vehicle brake actuation retrofit apparatus of Rust et al on a vehicle having a pneumatic circuit with pneumatic braking force in order to enable a tractor/trailer vehicle to utilize the retrofit assembly to actuate the brakes of a tractor/trailer separately and independently.
Regarding Claim 2, Rust et al further disclose a retrofit proportional valve 121 coupled via a shuttle valve S to a vehicle proportional valve associated with the primary driver foot pedal (see Figure 7 and paragraphs 0044, 0045, 0050, and 0055).

Regarding Claim 4, Rust et al further disclose that the retrofit proportional valve converts a shaft deflection input (i.e., a motor shaft) into a pressure output (see paragraph 0044).
Regarding Claim 5, Rust et al further disclose a controller 150 configured to control the force provided by the secondary actuator 121 (see paragraphs 0044 and 0051).
Regarding Claim 6, Rust et al further disclose a motor, configured to drive a rotary shaft with a cam, wherein the cam is arranged to push a piston whose deflection is controlled by the controller 150 and in turn provided as an input to the retrofit proportional valve 121 (see paragraphs 0041 and 0048).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claim 14 (and its dependent claim 15), while PG Publication No. 2016/0334790 to Rust et al disclose a retrofit apparatus for a braking 
output side of the retrofit treadle valve, and arranged to block the output of the retrofit treadle valve in the deactivated state of the retrofit apparatus; and a primary shuttle valve and a secondary shuttle valve, with a first input port coupled to a respective one of the primary or secondary output poppet valves, and with a second input port
coupled to respective one of the vehicle or retrofit secondary treadle valve, and with an output port coupled to control a vehicle primary relay valve or a vehicle secondary relay valve.
	It is for these reasons that Claims 14 and 15 define over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,364,432 to Mixon, U.S. Patent No. 10,647,329 to Cohen et al., and U.S. Patent No. 10,730,499 to Otremba all disclose vehicle brake actuation retrofit apparatus similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/15/22